Citation Nr: 0303464	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  01-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for 
cardiovascular disease will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Columbia, South Carolina 
regional office (RO) of the Department of Veterans Affairs 
(VA).  A May 1999 rating decision granted service connection 
for PTSD and assigned a 50 percent evaluation, effective 
January 23, 1998.  By rating decision of February 2001, the 
RO denied service connection for cardiovascular disease.  
Subsequently, by rating decision of January 2002, the RO 
assigned a 70 percent evaluation for PTSD effective from 
January 23, 1998, as well as granted a total rating based on 
individual unemployablity.

The Board remanded the case in September 2002 to clarify 
whether the appellant still wanted a local hearing with an RO 
hearing officer and/or a video conference hearing before a 
Member of the Board.  In a statement dated in November 2002, 
the veteran specifically declined a hearing by either of the 
procedures offered to him.

The Board has deferred appellate review of the issue of 
entitlement to service connection for cardiovascular disease, 
in order to undertake additional development pursuant to 
authority codified at 38 C.F.R. § 19.9(a)(2) (2002).  When 
that development has been completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

Since January 23, 1998, PTSD has not been productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

An initial rating greater than 70 percent for PTSD since is 
not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326 and § 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Treatment reports, dated from January 1998 to October 2000, 
were received from Edwin D. Ayers, Ph.D.  They reflect that 
the veteran manifested the symptom complex supporting a 
diagnosis of PTSD.  Symptoms of PTSD included anger, 
irritability, rage, trouble concentrating, and low stress 
tolerance.  The clinician stated that the veteran should be 
considered unemployable due to age and PTSD symptoms.  

VA medical records, dated from February 1998 to June 2002, 
reflect the veteran's treatment for PTSD.  An additional 
disorder noted was major depression.  His complaints included 
depression, anxiety, irritability, and social withdrawal.  
Global Assessment of Functioning (GAF) scores varied from 41 
to 60.  On mental status evaluation in February 1998, the 
veteran displayed full range of affect.  Mood was subdued and 
occasionally dysphoric.  Speech was within normal limits.  
Thought processes were linear.  Judgment and insight were 
good.  The veteran was oriented in all spheres.  On mental 
status evaluation in August 1999, the veteran was neatly 
dressed and groomed.  Affect was mildly constricted.  Thought 
processes were linear and goal-directed.  No delusions or 
hallucinations were elicited.  There was no suicidal 
ideation.  Insight and judgment were good.  The veteran was 
oriented in all spheres.  Registration and recall were 3/3.  

According to VA treatment reports, mental status evaluation 
by a clinical psychologist in early March 2000 indicated that 
persistent depression and anxiety affected the veteran's 
ability to function.  Emotions, cognitions, and at times 
behavior were reported to be unreliable and unpredictable.  
The assessment was PTSD, severe, unemployable, totally 
disabling.  On mental status evaluation by a psychiatrist in 
late March 2000, the veteran was found to have mildly 
constricted affect.  Thought processes were linear and goal-
directed.  There were no delusions or hallucinations and no 
suicidal ideation.  Insight and judgment were good.  The 
veteran was oriented in all spheres.  The assessment was 
PTSD-minimal symptoms described.  

On mental status examination in May 2001 by a second VA 
psychiatrist, it was found that the veteran was alert, 
attentive and cooperative.  Affect was mostly dysphoric.  
Speech was unremarkable.  Thoughts were goal-directed and 
sequential.  No active hallucinations or delusions were 
reported.  The veteran denied active suicidal thinking.  
Insight and judgment were fair.  Essentially the same 
findings were recorded by that psychiatrist on mental status 
evaluation in May 2002.  

A VA psychiatric examination was performed in January 1999.  
The veteran complained of depression and sleep problems.  
Mental status examination showed that he appeared depressed.  
He tended to be quite circumstantial.  No delusions or 
hallucinations were reported.  He was oriented to time, 
person and place, but was only able to remember two out of 
three objects over five minutes.  The diagnosis on Axis I was 
PTSD.  The GAF score was 55.  The examiner commented that the 
veteran's thinking appeared slow, but there did not appear to 
be any impairment in reality testing.  The assessment was 
moderate to severe symptoms of PTSD.  

On VA psychiatric examination in April 2000, the veteran 
indicated that he had sleep problems and that he felt 
uncomfortable in crowds.  He reported ongoing problems with 
depression.  He noted that he had a good relationship with 
his wife and children and that he had several friends.  On 
mental status examination, he was pleasant and cooperative.  
He was found to be mildly depressed.  Thoughts were logical 
and orderly.  He denied hallucinations.  There was no 
evidence of delusions.  He was oriented in all spheres.  He 
denied suicidal ideation.  The diagnosis on Axis I was PTSD.  
The GAF was 55.  The assessment was that PTSD was moderately 
disabling.

A VA psychiatric examination was performed in July 2001.  The 
veteran indicated that he had been retired from a textile 
mill for thirteen years.  He noted that he had been married 
for 52 years.  He indicated some social activities with 
friends, yet reported that he isolated himself most of the 
time.  On mental status examination, the veteran was alert, 
oriented and attentive.  Mood appeared depressed.  Thought 
processes were logical and coherent.  Thought content was 
devoid of any current auditory or visual hallucinations.  
There was no evidence of delusional content, and the veteran 
denied current suicidal ideation.  Memory was intact for 
immediate, recent and remote events, and the veteran 
performed adequately on tests of spelling backwards and on 
proverb interpretation.  Insight was fair.  

The diagnoses on Axis I were PTSD and depressive disorder.  
The GAF was 51.  The assessment was that PTSD was moderate to 
severe.  The examiner commented that, in terms of social 
adaptability and interactions with others, the veteran 
appeared to be moderately to, at times, severely impaired.  
In terms of the ability to maintain employment, the examiner 
observed that the veteran was severely impaired for 
performing job duties in a reliable, flexible and efficient 
manner.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 State. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West  2002); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in July 2001 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the National Personnel 
Records Center was unable to obtain the appellant's service 
medical records, and advised that all avenues for obtaining 
such records had been exhausted.  In any event, service 
connection for PTSD is not at issue in this appeal; rather, 
it the percentage evaluation to be assigned for PTSD.  The 
propriety of the rating to be assigned for PTSD turns on 
postservice evidence, especially medical records.  
Accordingly, the absence of service medical records is not 
outcome-determinative of this appeal.  

The veteran's VA treatment records have been associated with 
the claims file.  The claimant has provided authorizations, 
and his private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and examinations were accorded 
him.  The veteran was asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case and supplemental statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  In this regard, the Board 
finds that while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance. 
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

Under the general rating formula for the evaluation of mental 
disorders, PTSD is rated as follows under 38 C.F.R. § 4.130, 
Diagnostic Code 9411:

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The evidence indicates that the veteran apparently maintains 
many social relationships, yet also seeks to isolate himself.  
In any event, examiners have determined that he has moderate 
to severe compromise of social adaptability.  However, 
although VA adjudicators consider the extent of social 
impairment in when evaluating the level of disability from a 
psychiatric disorder, it should be noted that an evaluation 
is not assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2002).  

The evidence reveals that PTSD is manifested primarily by 
depression, irritability sleep problems, and constricted 
affect.  At the same time, all clinicians, other than one VA 
psychologist, have consistently found that the veteran's 
cognition is satisfactory, as evidenced by assessments of 
memory, speech production, and thought process.  Moreover, 
the veteran was repeatedly found to be oriented to his 
surroundings, and he did not display psychotic content.  

VA clinicians have assigned GAF scores from 41 to 60.  A GAF 
score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See, American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition 
(DSM IV) that is to be used in the evaluation of the 
veteran's PTSD.  38 C.F.R. § 4.125 (2002).  The currently 
assigned 70 percent evaluation for PTSD adequately reflects 
the extent of clinical symptoms and of social and 
occupational impairment attributable to the veteran's PTSD.  

In summary, the evidence shows that the veteran continues to 
have essentially intact cognition and has retained some 
occupational and social adaptability, although significantly 
compromised.  In order to have been entitled to assignment of 
a schedular 100 percent evaluation for PTSD at any time since 
January 23, 1998, PTSD must have resulted in total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  This has not 
been demonstrated.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's PTSD.  The record, however, 
does not support assigning a percentage disability rating 
during the period in question different from that assigned by 
the RO.  Fenderson.  

For all the foregoing reasons, the claim for an initial 
rating greater than 70 percent for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

Entitlement to an initial evaluation greater than a 70 
percent for PTSD since January 23, 1998 is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

